



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence under section 151, 152, 153,
    153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212,
    213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)      an offence under section 144 (rape), 145
    (attempt to commit rape), 149 (indecent assault on female), 156 (indecent
    assault on male) or 245 (common assault) or subsection 246(1) (assault with
    intent) of the
Criminal Code
, chapter C-34 of the Revised Statutes of
    Canada, 1970, as it read immediately before January 4, 1983, or

(iii)     an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
    157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in any of subparagraphs (a)(i) to (iii).

(2)     In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)     at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the complainant of the
    right to make an application for the order; and

(b)     on application made by the complainant,
    the prosecutor or any such witness, make the order.

(3)     In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b).

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.


COURT OF APPEAL FOR ONTARIO

CITATION: R. v. R. S., 2015 ONCA 291

DATE: 20150430

DOCKET: C57304

Feldman, Epstein, and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

R.S.

Respondent

Gregory J. Tweney and Michael Perlin, for the appellant

Michael Dineen and Victoria Rivers, for the respondent

Roy Lee, for the intervener the Attorney General of Canada

Heard:  October 7, 2014

On appeal from the sentence imposed on June 12, 2013, by
    Justice Alison Harvison Young of the Superior Court of Justice, sitting without
    a jury, with reasons reported at 2013 ONSC 4088.

Benotto J.A.:

[1]      This is a Crown appeal against sentence. The
    respondent was convicted of two counts of sexual assault and two counts of
    sexual interference following a trial by judge alone. He was sentenced to 7
    years in custody with 2:1 credit for time already served.

[2]      The respondent committed the offences before
    the
Truth in Sentencing Act
, S.C.
    2009, c. 29
(
Act
),
    came into force.  He was charged after it came into force.  The Act imposed an
    upper limit on the credit an offender can receive from a sentencing judge for
    time spent in pre-sentence custody. The sentencing judge determined that the
Act
is of no force and effect to the
    extent that it violates the respondents s. 11(i)
Charter
right not to
    receive a greater punishment than that which was in place at the time the
    offence was committed.  The Crown appeals this determination by the sentencing
    judge.

Background Facts

[3]      The respondent falls into a group of offenders
    who committed an offence before, but were charged and sentenced after the
Act
came into force.

[4]      Here, the offences, as particularized on the
    indictment, were committed from January 2008 until September 2009. The Act came
    into force on February 22, 2010. The respondent was charged and brought into
    custody on December 15, 2010.  The convictions were entered on December 19,
    2012, and the sentencing reasons were delivered on June 12, 2013.

The Earlier Pre-Sentence
    Custody Regime

[5]      When the appellant committed the offences in
    2008 and 2009, s. 719(3) of the
Criminal Code
, R.S.C. 1985, c. C-46 provided:

(3) In determining the sentence to be imposed on a
    person convicted of an offence, a court may take into account any time spent in
    custody by the person as a result of the offence.

[6]      Under this provision, sentencing judges had
    broad discretion to award credit for pre-sentence custody. There were no
    restrictions on the reasons for giving credit, nor the rate at which credit was
    granted:
R. v. Summers
, 2014 SCC 26, [2014] 1 S.C.R. 575, at para.
    20.  The Supreme Court approved credit of two days for every day in custody, noting
    that there was no rigid formula:
R. v. Wust
, 2000 SCC 18, [2000] 1
    S.C.R. 455, at para. 45.  Different ratios could be applied depending on the
    conditions of the offenders pre-sentencing detention:
Wust
, at para.
    45. Sometimes credit at a ratio of 3:1 or even 4:1 would be awarded if the offenders
    pre-sentence detention was very harsh:
Summers
, at paras. 3, 31.

[7]      Credit for time served  that is, credit at a
    rate of at least 1:1  was usually granted because [i]ncarceration at any
    stage of the criminal process is a denial of an accuseds liberty:
R. v.
    Rezaie
(1996), 31 O.R. (3d) 713 (C.A.), at p. 721.  As noted by
    Karakatsanis J., writing for the court in
Summers
, at para. 21:

[I]t would be unfair if a day spent in custody, prior to
    sentencing, were not counted towards an offenders ultimate sentence. 
    Otherwise, an offender who spent time in pre-sentence custody would serve
    longer in jail than an identical offender who committed an identical offence,
    but was granted bail.

[8]      Credit at higher ratios was justified by the rationale
    discussed in
Summers
, to ensure that the offender does not spend more
    time behind bars than if he had been released on bail.  As explained by
    Karakatsanis J. at paras. 25-27:

In practice, the vast majority of those serving reformatory
    sentences are released on remission ... at approximately the two-thirds point
    in their sentence....

Because a sentence begins when it is imposed (s. 719(1)) and
    the statutory rules for parole eligibility and early release do not take into
    account time spent in custody before sentencing, pre-sentence detention almost
    always needs to be credited at a rate higher than 1:1 in order to ensure that
    it does not prejudice the offender.

A ratio of 1.5:1 ensures that an offender who is released after
    serving two thirds of his sentence serves the same amount of time in jail,
    whether or not he is subject to pre-sentence detention.

The Act and the New Regime

[9]      The
Act
amended
    s. 719 of the
Criminal Code
to impose an upper limit, a so-called
    hard cap, on the ratio at which credit for pre-sentence custody  could be granted. 
    The maximum ratio is now 1.5:1.  The relevant subsections of s. 719 now read:

(3) In determining the sentence to be imposed on a
    person convicted of an offence, a court may take into account any time spent in
    custody by the person as a result of the offence
but the court shall limit
    any credit for that time to a maximum of one day for each day spent in custody
.

(3.1)
Despite subsection (3), if the circumstances
    justify it, the maximum is one and one-half days for each day spent in custody
unless the reason for detaining the person in custody was stated in the record
    under subsection 515(9.1) or the person was detained in custody under
    subsection 524(4) or (8).  [Emphasis added.]

[10]     Section 5 of the Act, which is the focus of
    this appeal, is a transitional provision that reads:

Subsections 719(3) to (3.4) of the [
Criminal Code
]
    ... apply only to persons
charged
after the day on which those
    subsections come into force. [Emphasis added.]

[11]     In
R. v. Clarke
, 2013 ONCA 7, 115
    O.R. (3d) 75, affd 2014 SCC 28, [2014] 1 S.C.R. 612, it was held that s. 5 of
    the Act works to apply the new credit regime retrospectively to offences
committed

prior
to February 22, 2010, so long as the offender was
charged

after
that date.

Effect on the Respondent

[12]     The effect of a retrospective application of
    the new regime on the respondent would be significant.  He spent about 30
    months in custody before sentencing. Under the previous regime, he would have
    been given credit for 60 months if, as the sentencing judge found, the typical
    2:1 basis was appropriate.  Pursuant to the new provisions, he would receive a
    maximum credit of approximately 45 months on a 1.5:1 basis.

REASONS FOR SENTENCE

[13]     The sentencing judge held that the amendments
    to s. 719 were of no force and effect against the respondent, as their
    retrospective application violated his s. 11(i)
Charter
rights.  This
    section provides that a when punishment for an offence is varied between the
    time of commission and the time of sentencing, the offender has the benefit of
    the lesser punishment.  The sentencing judge noted that this issue arose as a
    matter of first instance because, prior to the decision of this court in
Clarke
,
    the practice on the part of both Crown and defence counsel in this court had
    generally been to ... invite sentencing courts to apply former provisions
    whenever the offences had been committed before the [Act] came into force.

[14]     The sentencing judge found that pre-sentence
    custody is recognized in the case law as being punishment notwithstanding
    that those who are subject to it are, until conviction, innocent. The
    sentencing judge said that incarceration is, by its nature ... quintessentially
    punitive.  (See also
R. v. Rodgers
, 2006 SCC 15.)

[15]     She also found that s. 5 of the Act varied
    this punishment because it removed any chance of credit at a rate of 2:1 which
    had been the usual practice.

[16]     The new provisions violated the respondents
    s. 11(i) right to the benefit of the lesser punishment available between the
    time of commission of the offences and the time of sentencing.  As a result,
    the sentencing judge considered the appropriate amount of credit for pre-sentence
    custody under the previous provisions.  She was satisfied that this was not a
    case in which a court would have departed from the usual practice of granting
    2:1 credit.  The respondent was credited with 60 months, leaving two years of
    the sentence to be served.

GROUNDS
    OF APPEAL

[17]     The appellant submits that the sentencing
    judge erred in finding that s. 5 of the
Act
offends s. 11(i) of the
Charter
as that provision does not constitute
    punishment that has been varied.

[18] The appellant also submits that if s. 11(i) has
    been violated, the violation is justified under s. 1 of the
Charter
. 
    This argument was not made before the sentencing judge.

[19] The
intervener, the Attorney General of Canada, submits that international
    jurisprudence on provisions corresponding to s. 11(i) in the human rights
    protection instruments of those jurisdictions supports the appellants position.

ANALYSIS

[20]     Section 11(i) of the
Charter
provides:

Any person charged with an offence has the right



(i) if found guilty of the offence and if the
    punishment for the offence has been varied between the time of commission and
    the time of sentencing, to the benefit of the lesser punishment.

[21]     Section 11(i) is concerned with two moments in
    time: the time of commission of the offence and the time of sentencing. If the
    punishment for the offence has changed between those two moments, the accused
    is entitled to the benefit of the lesser punishment.

Did the sentencing judge err in
    finding that pre-sentence custody is punishment under s. 11(i)?

[22]     The appellants first submission is that
    limiting the respondents credit for pre-sentence custody to 1.5:1 did not
    engage s. 11(i) of the
Charter
because the imposition of the hard cap
    was not punishment within the meaning of s. 11(i).  In
Wust
, at
    para. 41, Arbour J. wrote for the court:

To maintain that pre-sentencing custody can never be
deemed
punishment following conviction because the legal system does not punish
    innocent people is an exercise in semantics that does not acknowledge the
    reality of pre-sentencing custody so carefully delineated by Laskin J.A., in
Rezaie
,
supra
, and by Gary Trotter in his text,
The Law of Bail in Canada
(2nd ed. 1999), at p. 37:

Remand prisoners, as they are sometimes called, often spend
    their time awaiting trial in detention centres or local jails that are
    ill-suited to lengthy stays. As the Ouimet Report stressed, such institutions
    may restrict liberty more than many institutions which house the convicted. Due
    to overcrowding, inmate turnover and the problems of effectively implementing
    programs and recreation activities, serving time in such institutions can be
    quite onerous.

Therefore, while pre-trial detention is not intended as
    punishment when it is imposed, it is, in effect, deemed part of the punishment
    following the offenders conviction, by the operation of s. 719(3). [Emphasis
    in original.]

[23]
Wust
concerned the definition of
    punishment in a mandatory minimum provision of the
Criminal Code
,
    namely s. 344(a). By analogy, the rationale applies here.

[24]    The appellant submits that
R. v. Mathieu
,
    2008 SCC 21, [2008] 1 S.C.R. rejected this finding from
Wust
. 
    However, in
Mathieu
the Supreme Court held that pre-sentence custody is
    not part of the sentence, but is only one factor taken into account by the
    judge in determining the sentence.   As noted by the sentencing judge, this
    does not address whether pre-sentence custody is deemed part of the punishment
    under s. 11(i).  In
Wust,
at para.
36,
Arbour J. pointed to
    the helpful distinction made by this court in
R. v. McDonald
(1998),
    40 O.R. (3d) 641 (C.A.), that sentencing is a judicial determination of a
    legal sanction, in contrast to punishment which is the actual infliction of
    the legal sanction.

[25]     The appellant also submits that there is a new
    definition of punishment as a result of
Whaling v. Canada (Attorney
    General),
2014 SCC 20, [2014] 1. S.C.R. 392.  The sentencing judge did not
    have the benefit of
Whaling.

[26]     In
Whaling
, the Supreme Court
    considered the meaning of the term punished in s. 11(h) of the Charter, which
    includes the right not to be punished twice for the same offence.   That case
    dealt with Parliaments repeal of accelerated parole review for first-time
    non-violent offenders. The repeal applied retrospectively to otherwise-eligible
    offenders who had been sentenced prior to the repeal coming into force.  The
    Supreme Court found that this retrospective application violated the
    respondents s. 11(h) right not to be punished ... again and was not
    justified under s. 1 of the Charter.

[27]     Wagner J., writing for the court, stated at
    para. 60:

I will not articulate a formula that would apply to every case,
    because such a formula is not needed to resolve this appeal and the effect of
    every retrospective change will be context-specific. That said, the dominant
    consideration in each case will in my view be the extent to which an offenders
settled expectation
of liberty has been thwarted by retrospective
    legislative action. It is the retrospective frustration of an expectation of
    liberty that constitutes punishment. [Emphasis added.]

[28]     The appellant argues that decreasing the
    credit for pre-sentence custody does not infringe s. 11(i), because at the time
    of committing the offence, the offender can have no settled expectation of
    any particular credit for time served.

[29]     In
Whaling
, the Supreme Court did not
    limit punishment under s. 11(h) to state actions that thwart a settled
    expectation of liberty.   In Wagner J.s words, set out above, this was the
    dominant consideration.  But it is also clear in
Whaling
that the
    court thought that there were other considerations.  At para. 74, Wagner J.
    wrote:

[E]very retrospective change must be analyzed in detail before
    conclusions can be drawn as to its possible punitive effect. The greater the
    impact on the offenders settled expectation of liberty,
or the greater the
    likelihood of additional incarceration
, the more likely it is that a given
    retrospective change will violate s. 11(h). [Emphasis added.]

[30]     On the plain words of
Whaling
, the
    greater the likelihood of additional incarceration, the more likely a
    retrospective change will constitute punishment.  The respondent would be
    subject to about 15 months of additional incarceration if the new regime
    applied to him.

[31]     In
Liang v. Canada (Attorney General)
,
    2014 BCCA 190, 311 C.C.C. (3d) 159, leave to appeal refused, [2014] S.C.C.A.
    No. 298, the British Columbia Court of Appeal had occasion to address s. 11(i)
    post-
Whaling
.  The Court considered whether the retrospective repeal
    of accelerated parole review also violated s. 11(i).   I agree with the
    following analysis of MacKenzie J.A. at para 23:

I see the objectively ascertainable effect of extended
    incarceration as constituting the relevant punishment... On this analysis,
    where the effect of changes to the parole system appreciably increases the
    amount of time an offender would be incarcerated, in comparison to what he or
    she would have been
expected
to serve under the prior regime, it will
    constitute punishment. What matters is whether the changes substantially
    increase the risk of additional incarceration, thereby frustrating an
    objective expectation of liberty, not whether the offenders subjective
    expectations have been dashed. [Emphasis in original.]

[32]     Accordingly, the sentencing judge did not err
    in finding that pre-sentence custody is punishment under s. 11(i).

Did the sentencing judge err in
    finding that punishment had been varied?

[33]     The appellant submits that the sentencing
    judge erred in finding that s. 5 of the Act varied the punishment for the
    offence between the time of commission and the time of sentencing.  The appellant
    argues that to engage s. 11(i), the punishment varied must have been one set
    out by legislation, not by judges.  The appellant relies on
R. v. R.D.
(1996), 48 C.R. (4th) 90 (Sask. C.A.), where the court stated, at p. 94:

We are all of the opinion that the learned trial judge erred in
    his interpretation and application of s. 11(i) of the
Charter
.... 
    Under this provision punishment must be construed to mean the punishment
    fixed by Parliament rather than any range of sentences that may emerge in court
    decisions within the controlling statutory provisions. This is not a case where
    Parliament has introduced significant legislative changes with respect to
    penalty...

[34]     As the sentencing judge noted, Parliament has
    introduced a significant legislative change that affects the penalty to be
    imposed on the respondent.  This statutory limitation on the discretion of a
    sentencing judge, applied retrospectively under s. 5 of the Act, engages s.
    11(i) of the Charter.

[35]     By denying him the benefit of the earlier pre-sentence
    custody credit regime, which was extant at the time he committed the offences, s.
    5 of the Act violates the respondents s. 11(i) rights.

[36]     Therefore the sentencing judge did not err in
    finding that punishment had been varied.

Is the s. 11(i) violation justified
    under s.1 of the Charter?

[37]     For the first time on appeal, the appellant
    seeks to justify the s. 11(i) violation under s. 1 of the
Charter
.  As
    a general rule, s. 1 should not be raised for the first time on appeal.  The
    Supreme Court has consistently cautioned against deciding constitutional cases
    without an adequate evidentiary record:
Christie v. British Columbia
    (Attorney General)
, 2007 SCC 21, [2007] 1 S.C.R. 873, at para. 28.  That
    said, the appellant has failed to establish that the violation is justified.

[38]     The test under s. 1 is well-established. The
    impugned law must have a pressing and substantial objective and the means
    chosen must be rationally connected to the objective, minimally impair the
Charter
right, and be proportionate:
R. v. Oakes
, [1986] 1 S.C.R. 103.

Pressing and substantial objective

[39]    In applying the
Oakes
test in this
    case, the focus is not on the governments broader objectives for restricting
    credit for pre-sentence custody.  Rather, only the specific objectives of the transitional
    provision in s. 5 of the Act should be considered:
Liang
, at para. 48.
    In other words, the question is not whether limiting credit for pre-sentence
    custody generally is justified; rather, the question is whether it is justified
    to limit credit for the group of offenders like the respondent, who are otherwise
    entitled under the
Charter
to lesser punishment.

[40]    For the purposes of this appeal, I will assume,
    without deciding, that the appellant is correct in asserting that s. 5 of the
    Act has the following two pressing and substantial objectives:

1) enhancing parity by ensuring uniform assessment of time
    spent in remand based on the date individuals are charged with an offence; and

2) creating certainty as to the scope of the amendments by
    clearly defining the category of offenders to whom the new rules apply.

[41]    These two objectives are furthered by uniformly
    applying the new credit rules to everyone charged after February 22, 2010.

[42]    However, the appellant also submits that s. 5
    of the Act has two further pressing and substantial objectives:

3) expediting the transition between the two credit regimes,
    and therefore furthering the objectives of the new regime; and

4) promoting the overall objectives of the Act, since a
    transition provision based on offence date (as opposed to the date of the charge)
    would undermine the Acts objectives by permitting an unknown number of cases
    to be dealt with under the old regime.

[43]    But in any s. 11(i) case, the government could
    argue that the old punishment regime is inadequate, and the new punishment
    regime must be applied retroactively, otherwise the new regimes objectives
    will be impeded. The British Columbia Court of Appeal observed in
Liang
,
    at para. 59, that the fact the offender will receive a lesser punishment, and
    perhaps one that does not meet the objectives of the present sentencing regime,
    is exactly what s. 11(i) contemplates. The court continued, at para. 60:

The effect of applying s. 11(i) of the
Charter
in this
    case is that, as with any other change to sentencing that results in an
    increase in punishment, it will not apply to those who committed an offence
    before the change. The mere assertion that a previous regime has been
    suboptimal, and the new regime preferable, does not negate the application of
    the
Charter
. In other words, the Crown is correct in submitting that
    this decision will delay the full replacement of the old regime with the new.
    However, as the Court found in
Whaling
, that in itself is not
    sufficient to meet its obligation under the
Charter
.

Rational connection

[44]    I accept the appellants submission that s. 5 of
    the Act is rationally connected to its objectives. The transition rule ensures
    the uniform application of the new regime to offenders based on the date they
    enter remand. Furthermore, the transition rule increases certainty, as it
    clearly delineates to whom the new credit rules apply.

Minimal Impairment

[45]    In
R.
    v. Safarzadeh-Markhali
, 2014 ONCA 627,
    122 O.R. (3d) 97, leave to appeal granted, [2014] S.C.C.A. No. 489, this court
    struck down another aspect of the Act. At paras. 116-17, Strathy J.A. (as he
    then was) observed that, while the standard for minimal impairment is
    deferential and the courts must accord a measure of deference to the
    legislature on complex social issues, pre-sentence custody is not a
    particularly complex social issue.

[46]    With
    respect to minimal impairment, in
Whaling
, Wagner J. wrote, at

para. 80:

In my view, having the
    repeal apply only prospectively was an alternative means available to
    Parliament that would have enabled it to attain the objectives of reforming
    parole administration and maintaining confidence in the justice system without
    violating the s. 11(h) rights of offenders who had already been sentenced.
    Regarding the Crown's argument that retrospective application is necessary to
    maintain confidence in the justice system, I would point out that the enactment
    of
Charter
-infringing
    legislation does great damage to that confidence. The Crown has produced no
    evidence to show why the alternative of a prospective repeal, which would have
    been compatible with the respondents constitutional rights, would have
    significantly undermined its objectives.

[47]     This
    rationale, coupled with the fact that there is no evidence with respect to
    minimal impairment, answers the appellants submission.  The appellant has not
    established that the violation is justified under section 1.

Proportionality

[48]    Given my conclusion on minimal impairment,
    there is no need to address the final proportionality branch of the
Oakes
analysis. Nevertheless, I make the following comments.

[49]    The appellant submits that any violation of s.
    11(i) is minor. The Act extinguishes no vested right to a sentence reduction,
    since under the old regime, there was no automatic right to any credit, or to
    credit at a particular ratio. In any event, there is an increasingly small
    group of offenders in the respondents position: offenders who committed their
    offences before February 22, 2010, but were charged afterwards.

[50]    In my view, however, the deleterious effects of
    the impugned provision outweigh its salutary effects. The deleterious effects
    are significant: offenders are punished more than they would otherwise be
    punished, in violation of their
Charter
rights. For example, applying
    the new credit rules to the respondent would result in approximately 15 months
    additional incarceration. By contrast, the salutary effects are largely
    administrative in nature. Furthermore, while the government observes that an
    increasingly small group of offenders are in the respondents position, that argument
    cuts both ways. If only a small group of offenders are in the respondents
    position, there would appear to be little harm in allowing them the benefit of
    the old credit regime.

[51]    In my view, the appellants attempted s. 1
    justification should fail.

International jurisprudence is of little value in resolving
    the appeal

[52]    I accept the respondents submission that the
    international jurisprudence on statutory provisions akin to s. 11(i), while of
    academic interest, is of little concrete value here. Not only were those courts
    interpreting different statutory provisions in different criminal justice
    systems, but Canada has its own jurisprudence on s. 11(i) and related
Charter
rights.  I see no need to address the substance of the international
    jurisprudence here.

Disposition

[53]      For these reasons, I would dismiss the
    appeal.

Released: K.F. April 30, 2015

M.L. Benotto J.A.

I agree K. Feldman
    J.A.

I agree Gloria
    Epstein J.A.


